DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021, has been entered.

Response to Arguments
	Applicant has amended the claims to exclude Br, F, I, and Cl from the anions that can be used with the claimed agent.  As such, Applicant believes that this overcomes the cited prior art.
	The examiner notes that any anion can be used.  The state of the art is replete with fungicidal compositions that can be used with monovalent anions and that those not excluded by the instant claims can be used and any suitable anion can be used.  Lorenz and Taylor each provide for any monovalent anion to be used.  With respect to the state of the art at the time of the instant application, the examiner cites the following references:
	1. Kohn (U.S. Pat. No. 4,048,324) teaches fungicidal compositions comprising quaternary ammonium compounds having a monovalent anion. See prior art claims 12 and15.  Kohn explains that these compounds are well known in the art and the “X” variable is a monovalent anion that more often than not is a halide, mainly Cl.  However, Kohn explains that 
	2. Puritch et al., (U.S. Pat. No. 4,859,689) teaches fungicidal compositions using a monovalent anion, wherein “any suitable monovalent anion” can be used including a halide, a sulfonic reside, methane sulfonate, and others.  Puritch also teaches some of those claimed monovalent anions;
	3.  Stoller et al., (EP0788310B1) teaches compositions and methods for inhibiting growth of plant disease organisms by applying an aqueous composition comprising any monovalent anion.  Fungal diseases are included.  Preferred monovalent anions include nitrate, among others.  Stoller also teaches some of those claimed anions; and
	4.  Ming et al., (US2018/0030284) (filed July 29, 2016) teaches fungicidal compositions comprising monovalent anions, including a limited list that encompasses those claimed as well as other suitable monovalent anions that appear to be functional equivalents. See par. 25.
	Further, Lorenz teaches the use of any organic or inorganic anion.
	Similarly, Taylor teaches a most preferable compound to include chloride anion.  However, Taylor also indicates that quaternary ammonium biocides can include any suitable anion. See p9, line 6.
	While Schafer does appear to be limited in its teaching to those excluded anions, the examiner notes that a POSA in view of each of the cited references would understand that there is a reasonable and predictable expectation of success that any monovalent anion would be able to be substituted and work with a claimed agent.
	The state of the art at the time of the filing of the instant application was such that fungicidal compositions were known to be combined with a monovalent anion.  While such 

Status of the Claims
	Claims 1, 2, 4, 15, 17-26, and 28-33 are pending.  Claims 2, 24-26, and 28 are withdrawn.  Claims 1, 4, 15, 17-23, and 29-33 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15, 17-23, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, (WO87/00006), in view of Lorenz et al., (EP0366009A1), and in view of Taylor et al., (WO2012/160385), in view of Kohn (U.S. Pat. No. 4,048,324), in view of Puritch et al., (U.S. Pat. No. 4,859,689), Stoller et al., (EP0788310B1), and in view of Ming et al., (US2018/0030284).
	Schafer teaches the following quaternary ammonium compound as a preferred agent on page 6.  

    PNG
    media_image1.png
    690
    1014
    media_image1.png
    Greyscale

The compound can be mixed with water and applied to a plant to kill a wide variety of microorganisms. See abstract.  Further, the claimed compound is covalently bound to the surface of the leaves. See p3-4, bridging par.  It is applied as an aqueous solution. See p6, line 32.  It can be applied by spraying and fogging, e.g. See p 6-7, bridging par.  Schafer also teaches activity against peanut leaf spot fungus. See Example IV, p10.
	Lorenz teaches compounds with the following structure:

    PNG
    media_image2.png
    143
    422
    media_image2.png
    Greyscale
.
having an adhesive affinity for the surface of plants (leaves, fruits, stalks) and at least one biocidal molecular moiety, the molecular moiety responsible for the adhesive affinity being a silane compound and particularly suitable compounds being those of the formula in which R1 to R3 are lower alkoxy groups having 1 to 4, in particular one or 2 C atoms, with the proviso that at least one of the groups R4 to R6 is an alkyl group having at least 10 C atoms, and X is phosphorus or nitrogen and Y<-> is an anion of an organic or inorganic acid, and n has the value 1 to 10, and processes for controlling fungi using these compounds.
Thus, these compounds fall within the scope of the claimed formula and are taught to adhere to the surface of plants and protect them as a fungicide.
	Taylor teaches compositions for treating plants when applied in aqueous solution. See p1, lines 4-5.  This includes any type of plant, tree, fruit, or vegetable that is susceptible to damage by disease from microorganisms, bacterial, fungi, and algae. See p1.  A compound of page 6 is shown below.  Taylor teaches using concentrations of up to 1500 ppm of a claimed compound and up to 4000 ppm. See prior art claim 7 and p6, line 25.  Further, concentrations as low as 70 to 90 ppm can also be used. See p6, lines 34-35.

    PNG
    media_image3.png
    398
    1011
    media_image3.png
    Greyscale

The composition is contacted with the plant. The plant includes cash crops, agricultural corps and food crops, among others. See p19. Examples of cash crops includes cannabis, soybean, and can also be applied to the soil. See p21.  In some embodiments, the composition has antifungal, fungicidal, virucidal, and antibacterial properties. See p22.  The composition protects plants against nematodes. See abstract.  Application of the same agent would necessarily have a claimed effect, absent evidence to the contrary.  
The limitation “allowing” a chemical bond to form….and “wherein” said chemical bond formed prevents a portion of the aqueous solution from being washed off do not appear to be active steps.  Rather, “allowing” means to not intervene and a wherein clause the merely describes a result of a process step positively recite does not further limit a claim.  In this case, it appears that when a plant or leaf is contacted with the claimed composition, it would result in a covalent bond forming adhering the composition in a manner that it is less likely to be washed off.  This interpretation is consistent with the “allowing for” language and the Specification, which does not describe any steps that are required to accomplish the “wherein” result other than the contacting step.  Moreover, Schafer teaches the claimed compound forms a covalent bond with a leaf.  While Schafer refers to a citrus leaf, it is not clear why a covalent bond would form with a citrus leaf, but not a soybean leaf, e.g.
With respect to claim 22, the phrase “allowing” the solution to build an effective barrier within the soil appears to require no other active step than contacting the soil.  Taylor teaches application to the soil.
With regard to claim 31, the phrase “controls Cercospora in concentrations of less than 100 ppm…or leafspots” merely indicates that if 100 ppm or less is used, the result would be treatment or prevent.  However, the claims do not require application of 100 ppm or less.  Such limitation would actually limit the active steps, rather than describe a property of a composition if it were used in a particular manner. 
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Schafer, Lorenz, and Taylor to arrive at the claimed methods.  One would be motivated to do so because the prior art references make clear that a claimed agent is taught to be administered to leaves and soil of a soybean plant in the form of an aqueous solution.  Further, application once at the beginning of a season is application more than one time at a predetermined interval.  However, if leaf spots, e.g., begin to appear after an initial application, it would not appear to be a patentable distinction to reapply an agent known to ameliorate the same.  Such action would be logical.  Moreover, the concentrations that can be applied include concentrations as low as 70 ppm and as high as 4000 ppm.  A compound claimed is taught to covalently bond to the surface of a leaf and it is taught in a separate reference to adhere well to a plant surface.  When applied in such a manner it has antifungal, antibacterial, and antiparasitic properties, among others.  Moreover, Lorenz and Taylor are not limited to any specific monovalent anion and the state of the art appears to consider monovalent anions that are known to be functional equivalents for use in fungicidal compositions.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art as a whole.
	The following references are cited solely as evidence of the state of the art and the known equivalency of monovalent anions, in view of the teachings of Lorenz and Taylor.
1. Kohn (U.S. Pat. No. 4,048,324) teaches fungicidal compositions comprising quaternary ammonium compounds having a monovalent anion. See prior art claims 12 and15.  Kohn explains that these compounds are well known in the art and the “X” variable is a monovalent anion that more often than not is a halide, mainly Cl.  However, Kohn explains that 
	2. Puritch et al., (U.S. Pat. No. 4,859,689) teaches fungicidal compositions using a monovalent anion, wherein “any suitable monovalent anion” can be used including a halide, a sulfonic reside, methane sulfonate, and others.  Puritch also teaches some of those claimed monovalent anions;
	3.  Stoller et al., (EP0788310B1) teaches compositions and methods for inhibiting growth of plant disease organisms by applying an aqueous composition comprising any monovalent anion.  Fungal diseases are included.  Preferred monovalent anions include nitrate, among others.  Stoller also teaches some of those claimed anions; and
	4.  Ming et al., (US2018/0030284) (filed July 29, 2016) teaches fungicidal compositions comprising monovalent anions, including a limited list that encompasses those claimed as well as other suitable monovalent anions that appear to be functional equivalents. See par. 25.
	Further, Lorenz teaches the use of any organic or inorganic anion.
	Similarly, Taylor teaches a most preferable compound to include chloride anion.  However, Taylor also indicates that quaternary ammonium biocides can include any suitable anion. See p9, line 6.
	While Schafer does appear to be limited in its teaching to those excluded anions, the examiner notes that a POSA in view of each of the cited references would understand that there is a reasonable and predictable expectation of success that any monovalent anion would be able to be substituted and work with a claimed agent.
	The state of the art at the time of the filing of the instant application was such that fungicidal compositions were known to be combined with a monovalent anion.  While such 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628